Citation Nr: 1413018	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-02 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.   

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with covered birth defects.  


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, to include a tour of duty in Vietnam.  The appellant is his son.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In March 2013 a Travel Board hearing was held before the undersigned at the Chicago, Illinois RO.  The appellant's attorney was not available to represent him at the hearing on account of his death (and the appellant appeared pro se).  The undersigned granted the appellant 90 days, (with an offer of more if an extension was needed) to appoint a new attorney or other representative and to submit additional evidence in support of his appeal.  Nothing further has been received; accordingly, the Board will proceed with appellate review on the record as is, with the appellant proceeding pro se..  


FINDINGS OF FACT

1.  The appellant, whose biological father is a Vietnam Veteran, has a diagnosis of hydrocephalus; there is no evidence to demonstrate that he has a form and/or manifestation of spina bifida.  

2.  The appellant's biological mother is not a Vietnam veteran.


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran are not met.  38 U.S.C.A. §§ 503, 1802, 1805, 5107, 7104 (West 2002); 38 C.F.R. § 3.814 (2013).

2.  The claim for benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is without legal merit.  38 U.S.C.A. §§ 503, 1812, 1815, 7104 (West 2002); 38 C.F.R. § 3.815 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.   

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant in this case with content-complying pre-adjudication VCAA notice on the claims for benefits under 38 U.S.C.A. §§ 1805 and 1815 by letter in September 2009.  He was notified of the evidence needed to substantiate such claims; the evidence that VA would obtain such as service records, VA records, and records of other Federal agencies; and the evidence that he could submit that were not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of claims for benefits under 38 U.S.C.A. §§ 1805 and 1815, specifically including the effective date of an award and the degree of disability, or levels, assigned for evaluating spina bifida and birth defects.   

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2013, the undersigned indicated that the hearing would focus on the issues of entitlement to benefits under 38 U.S.C.A. §§ 1805 and 1815, and discussed the elements of the claims that were lacking to substantiate the claims, particularly medical evidence showing a diagnosis of spina bifida or a form of spina bifida excluding spina bifida occulta, and evidence showing the appellant's biological mother was a Vietnam veteran.  Although the appellant was unassisted at the hearing because his attorney had reportedly died, the undersigned asked questions relevant to the claims.  There was no pertinent evidence identified by the appellant that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The appellant has not alleged a deficiency in the conduct of the hearing.  Therefore, the Board finds that there has been substantial compliance with the mandates of  Bryant.

The RO has ensured the record that contains the Veteran's DD Form 214, and obtained various private medical records dating back to August 1974, as identified by the appellant.  The appellant himself has also submitted documents such as his birth certificate.  He has not identified any additional available evidence for consideration in his appeal.  VA has not conducted medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  As to the claim for benefits under 38 U.S.C.A. § 1815, the case turns on whether the appellant's biological mother was a Vietnam veteran.  A medical examination and opinion would not serve to provide evidence that might substantiate such a claim.  As to the claim for benefits under 38 U.S.C.A. § 1805, which turns on the appellant's diagnosis, competent medical evidence on file (which includes private medical records dating back to August 1974) shows a clear, definitive diagnosis of hydrocephalus (and no suggestion of an accompanying or associated spina bifida or form thereof).  Thus, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence that would assist to substantiate the claims, no further assistance to the appellant is required to comply with VA's duty to assist. 

Legal Criteria, Factual Background, and Analysis

Benefits under 38 U.S.C.A. § 1805

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants an award of monetary benefits based exposure of a veteran (as a father of the child) to herbicides.  Jones v. Principi, 16 Vet. App. 219 (2002). 

In precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  The Board is cognizant that the Jones Court found deficiencies in VAOPGCPREC 5-99 as it pertained to analyzing whether neural tube defects, such as encephalocele and anencephaly, are encompassed within the meaning of 38 U.S.C.A. § 1802.  Those issues are not presented in this case, and VAOPGCPREC 5-99 is cited only for definition purposes.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The appellant claims that he has a form of spina bifida that is due to the Veteran's exposure to herbicides in Vietnam.  As shown by the appellant's birth certificate, he was born in July 1974 and is a biological son of the Veteran.  The Veteran's DD Form 214 shows that he served in the United States Army from July 1970 to January 1972, including a tour of duty in Vietnam from March 1971 to January 1972.  It is not in dispute that the appellant is a child of a Vietnam Veteran.  

The critical question in this case is whether the appellant has any form of spina bifida other than spina bifida occulta.  The claims file contains private medical records, dated from August 1974, from numerous providers, which show that beginning one month after his birth, the appellant was seen with, among other things, an enlarged head.  A ventriculogram showed hydrocephalus, which required shunt placement with numerous revisions and complications in the years that followed.  The appellant was also subsequently treated for a variety of ailments, including seizures and migraine headaches that arose in the 1990s, which appear related to the hydrocephalus.  Statements from the appellant's physicians dated in 2008 all consistently assert that he has congenital hydrocephalus; none of the physicians' statements or any other clinical report of record shows a diagnosis of spina bifida or any form thereof.  There is no medical evidence to suggest that the appellant has a type of neural tube defect or that his hydrocephalus is associated with a type of neural tube defect.  At the Travel Board hearing, the appellant expressed his understanding that he required medical evidence showing a relationship between his diagnosed hydrocephalus and the condition of spina bifida or a form thereof; he asked for additional time to obtain a medical opinion in the matter, but no such medical opinion has been received during the abeyance period afforded (and he has not requested an extension).  

The Board has also considered the lay contentions of the appellant.  To the extent that he claims he has a form and/or manifestation of spina bifida, as discussed above, these assertions are not statements about symptomatology or an observable medical condition.  These contentions are statements of medical diagnoses.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The appellant has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the diagnosis at issue on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The appellant has furnished a copy of a prior Board decision, dated in 2006, in which the undersigned granted an appeal involving a Vietnam veteran's child who had occipital cephalocele (which was shown by medical evidence to be a form of spina bifida).  That decision is nonprecedential; regardless, it does not apply to the instant case, which brings a different set of facts.  In particular the appellant has not been shown to have occipital cephalocele and that there is no medical evidence to show his hydrocephalus was a manifestation of spina bifida.  

The appellant has also requested equitable relief.  The Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's condition and claim, his lay contentions are outweighed by the medical findings of record which consistently diagnose hydrocephalus and do not suggest that he has spina bifida or a form thereof.

The evidence does not show that the appellant has spina bifida or a form and/or manifestation of spina bifida.  For this reason, he does not meet the requirements for entitlement to payment of benefits under 38 U.S.C.A. § 1805(a), and this claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Benefits under 38 U.S.C.A. § 1815

The appellant also does not meet the requirements for an awards of benefits under 38 U.S.C.A. § 1815(a).  That statute provides for a monthly allowance (amount based upon the level of disability) to or for an individual whose biological mother was a Vietnam veteran and who is determined to have disability resulting from one or more covered birth defects (listed in 38 C.F.R. § 3.815(d).  38 U.S.C.A. §§ 1812, 1815(a); 38 C.F.R. § 3.815(a).  

The appellant does not allege, and it is not shown, that his mother is a veteran who served in Vietnam.  In his application for benefits dated in August 2009 and at his hearing in March 2013, he indicated that while his father had Vietnam service, his mother did not.  Thus, his claim must be denied as lacking legal merit.  


ORDER

The appeal seeking benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.   

The appeal seeking benefits under 38 U.S.C.A. § 1815 for a child born with covered birth defects is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


